DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                              A.M., a child,
                               Appellant,

                                    v.

                        STATE OF FLORIDA,
                             Appellee.

                             No. 4D18-3757

                         [November 21, 2019]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Stacy Ross, Judge; L.T. Case No. 18-000829-DLA.

  Carey Haughwout, Public Defender, and Patrick B. Burke, Assistant
Public Defender, West Palm Beach, for appellant.

   Ashley Moody, Attorney General, Tallahassee, and Allan R. Geesey,
Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

  Affirmed.

GROSS, KLINGENSMITH and KUNTZ, JJ., concur.

                         *          *          *

  Not final until disposition of timely filed motion for rehearing.